UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 14-4048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAVIER NAVA VALLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00164-TDS-2)


Submitted:   June 5, 2014                      Decided:    June 11, 2014


Before MOTZ and      GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Javier Nava Valle (“Valle”) pled guilty pursuant to a

plea       agreement      to    one   count       of    possession       with    intent    to

distribute 1000 kilograms or more of marijuana, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(A) (2012).                             The district court

sentenced Valle to eighty-seven months’ imprisonment. *

                 On   appeal,     counsel        has    filed    a     brief    pursuant   to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the    district        court      complied       with    Fed.     R.    Crim.    P.   11   in

accepting Valle’s guilty plea.                    Valle was informed of his right

to file a pro se supplemental brief, but he has not done so.

The Government declined to file a brief.                        We affirm.

                 Because Valle did not move in the district court to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11 hearing is reviewed for plain error only.                             United States v.

Martinez, 277 F.3d 517, 524–27 (4th Cir. 2002).                            To demonstrate

plain error, a defendant must show: (1) there was error; (2) the

error      was    plain;    and    (3)     the    error    affected       his   substantial

rights.          United    States     v.    Olano,      507     U.S.    725,    732   (1993).


       *
       Valle was eligible for relief under the safety valve,
18 U.S.C. § 3553(f) (2012), and thus was not subject to the
statutory   minimum   sentence of  ten  years’  imprisonment.
21 U.S.C. § 841(b)(1)(A).



                                                 2
In the    guilty      plea       context,      a       defendant    meets     his      burden    to

establish that a plain error affected his substantial rights by

showing a reasonable probability that he would not have pled

guilty    but       for     the        district         court’s     Rule      11       omissions.

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

              Our     review       of    the       transcript       of     the     guilty      plea

hearing       leads        us     to     conclude         that      the      district        court

substantially complied with the mandates of Rule 11 in accepting

Valle’s    guilty      plea       and    that      the     court’s       omissions       did    not

affect Valle’s substantial rights.                         Critically, the transcript

reveals    that       the       district     court        ensured     that       the    plea    was

supported      by     an    independent         basis       in     fact,    and     that     Valle

entered the plea knowingly and voluntarily with an understanding

of the consequences.               United States v. DeFusco, 949 F.2d 114,

116, 120 (4th Cir. 1991).                      Accordingly, we discern no plain

error in the district court’s acceptance of Valle’s guilty plea.

              Additionally,             in   accordance          with      Anders,      we     have

reviewed the remainder of the record in this case and have found

no   meritorious       issues          for   appeal.         We     therefore       affirm      the

district court’s judgment.                     This court requires that counsel

inform Valle, in writing, of the right to petition the Supreme

Court    of    the    United       States       for       further    review.            If   Valle

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

                                                   3
this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Valle.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4